DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 10/20/2021 in which Applicant lists claims 1-18 as being cancelled, claims 28-36 as being withdrawn, claims 22-27 as being previously presented, and claims 19-21 as being currently amended. It is interpreted by the examiner that claims 19-36 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
The amendments to the specification dated 10/20/2021 are accepted. The objections to the specification cited in the office action mailed 8/25/2021 are hereby withdrawn.
Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.
Regarding the remarks that claims 20 and 21 have been amended to clarify the recitation that at least one infrared reflective layer has a surface coverage rate of 30% are not persuasive, and are respectfully traversed. The limitation regarding the 30% coverage rate has been moved from claim 20 to claim 21, however it is not stated with respect to what the infrared reflective layer has a surface coverage rate of at least 30%. 
Regarding the remarks intended to clarify the scope of claim 23 with respect to the 112(b) rejections, these remarks are not persuasive and are respectfully traversed. The Examiner appreciates Applicant’s remarks regarding the intended scope of claim 23, however claim 23 has not been amended to make the language of claim 23 clear.
Additionally it is noted that claims 22-24 not suffer from antecedent basis issues due to amendments to claim 21. 
Regarding Applicant's argument that Hasegawa fails to show “that the nano-wires layer and IR reflective layer are separated, and that the film comprises a transparent conductive layer on the IR reflective layer” (see at least page 8 of Applicant’s remarks submitted 10/20/2021), it is noted that the features upon which applicant relies are not recited in rejected claim 19.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, claim 19 does not require that the at least one infrared reflective layer and at least one metal layer of connected metal nanowires be separate layers. A layer having connected metal nanowires, which is also IR reflective, and which is conformably covered by an 
Regarding the arguments that layer 20 of Hasegawa is specifically designed for reflecting far infrared rays, that layer 41 is provided for reflecting near infrared rays, and that layer 41 and layer 20 are arranged on opposite sides of support 10, these arguments are not persuasive and are respectfully traversed. Claim 19 does not provide any structure to the infrared reflective layer thereby actually providing the functionality of infrared reflection. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. Additionally, claim 20 includes limitations that the infrared reflective layer is a layer of disk shaped silver nanostructured particles, which is also disclosed by Hasegawa (paras. [0063], [0203]-[0213]). Because the structure of the prior art system is the same as that claimed, it must inherently perform the same function. It has been held that where the claimed and prior art products are identical, or substantially identical, in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977). Finally, there are no limitations in claim 19 as to the specific order of the infrared reflective layer and metal layer with respect to a substrate, or limitations stating that the infrared reflective layer and metal layer cannot be on opposite sides of a substrate.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 21 the language “has a surface coverage rate of at least 30%” is not clear since it is not stated with respect to what the infrared reflective layer has a surface coverage rate of at least 30%. Paragraphs [0043] and [0050]-[0051] of the specification describe that the infrared reflective layer may be formed of nanostructured particles/disconnected nanoparticles, and yet no structure for the infrared reflective layer is described in claim 19 or 21. Therefore it is not clear what the “surface coverage rate” refers to and the metes and bounds of the claim cannot be determined. 
Claims 22-24 are rejected for inheriting the same deficiencies of the claims from which they depend.
In claim 23 the language of “the nanostructured particles of the at least one infrared reflective layer have different aspect ratio” is not clear since it is not clear how this limitation should be interpreted. It may be interpreted that at least some of the nanostructured particles have a different the aspect ratio from at least some other of the nanostructured particles, or it may be interpreted that the nanostructured particles have a different aspect ratio from the metal nanowires recited in claim 19 from which claim 23 indirectly depends. Therefore the intended metes and bounds of the claim cannot be determined. For the purpose of this examination the former interpretation is considered with respect to the prior art rejections set forth below.

Claims 22-24 recite the limitation “the nanostructured particles”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-21 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al., U.S. Patent Application Publication Number 2017/0145737 A1, of record (hereafter Hasegawa).
Regarding claim 19, Hasegawa discloses an infrared reflective and electrically conductive composite film coated on a substrate, said composite film comprising:
a substrate (see at least element 10 or 61);
at least one infrared reflective layer (see at least element 41, as well as paragraphs [0063] and [0203]-[0213]); and
at least one metal layer of connected metal nanowires (see at least element 20, as well as paragraphs [0030], [0078] and [0091]-[0092]), and the at least one metal layer being conformably covered by an optically transparent conductive layer (see at least paragraphs [0024], [0137] and [0146]-[0153]).
Hasegawa further discloses that the infrared reflective layer is conformably covered by an optically transparent layer (see at least paragraph [0208] wherein element 2 of the cited Japanese references contains the nanodisks).
Hasegawa does not specifically disclose that the optically transparent layer that covers the infrared reflective layer is conductive. 
However, Hasegawa further discloses having an optically transparent layer be conductive for the purpose of effectively shielding infrared light, having a desired conductivity, and exhibiting desirable heat insulating properties (see at least paragraphs [0130]-[0137], [0146]-[0153]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus of Hasegawa to 
Regarding claim 20, Hasegawa discloses that at least one of:
the at least one infrared reflective layer is a layer of disk shaped silver nanostructured particles (see at least paragraphs [0203]-[0213], e.g. silver nanodisks), and
the metal nanowires are silver nanowires (see at least paragraphs [0075]-[0078], [0097]-[0098] and [0182]).
Regarding claim 21, as best understood, Hasegawa does not explicitly disclose that the at least one infrared reflective layer has a surface coverage rate of at least 30%.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a desired surface coverage rate for the plate-shaped metal particles of the infrared reflective layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have the at least one infrared reflective layer have a surface coverage rate of at least 30% for the purpose of achieving desired infrared reflective/shielding properties, while maintaining a desired overall/visible transmittance. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
Regarding claim 25, Hasegawa discloses that the at least one infrared reflective layer has a thickness comprised between 1 nm and 30 nm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a desired thickness for the infrared reflective layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have the at least one infrared reflective layer has a thickness comprised between 1 nm and 30 nm for the purpose of achieving desired infrared reflective/shielding properties, while maintaining a desired overall thickness for the infrared reflective layer and the composite film as a whole. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 26, Hasegawa discloses that the connected metal nanowires of the metal layer or each of the metal layers have a surface coverage rate inferior to 20% (see at least paragraph [0074]).
Hasegawa does not explicitly disclose that each of the metal layers have a surface coverage rate inferior to 20%.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a desired surface coverage rate for the metal nanowires of the metal layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have the connected metal nanowires of the metal layer or each of the metal layers have a surface coverage rate inferior to 20% for the purpose of achieving desired infrared In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 27, Hasegawa discloses that the connected metal nanowires have at least one of a length superior to 100 nm (see at least paragraphs [0079]-[0083]), a width inferior to 10 µm (see at least paragraphs [0079]-[0083]) and a thickness inferior to 300 nm (see at least paragraph [0186]).

Claims 21 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al., U.S. Patent Application Publication Number 2017/0145737 A1, of record (hereafter Hasegawa) as applied to claim 19 above, and further in view of Funakubo, U.S. Patent Application Publication Number 2011/0250437 A1, of record (hereafter Funakubo).
Regarding claim 21, as best understood, Funakubo discloses an infrared reflective layer including silver nanodisks wherein that the at least one infrared reflective layer has a surface coverage rate of at least 30% (see at least figures 1A-2C and paragraphs [0035], [0061]-[0066] and [0108]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus of Hasegawa to include the teachings of Funakubo so that the at least one infrared reflective layer has a surface coverage rate of at least 30%, for the purpose of effectively controlling the optical reflection and transmission properties to be a desired amount for particular wavelengths.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 22, as best understood, Funakubo discloses an infrared reflective layer including silver nanodisks wherein the nanostructured particles of the at least one infrared reflective layer are separated from each other with a gap inferior to 1 µm (see at least figures 1A-2C and paragraphs [0068] and [0110]-[0112]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus of Hasegawa to include the teachings of Funakubo so that the nanostructured particles of the at least one infrared reflective layer are separated from each other with a gap inferior to 1 µm, for the purpose of achieving a desired visible light transmittance and the desired reflectance of heat rays for a particular purpose (see at least paragraph [0110] of Funakubo).
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a desired gap between the nanostructured particles of the at least one infrared reflective layer, since it has been held that where In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 23, as best understood, Funakubo discloses an infrared reflective layer including silver nanodisks wherein the nanostructured particles of the at least one infrared reflective layer have different aspect ratio (see at least figures 1A-2C and paragraphs [0070] and [0073]-[0075]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus of Hasegawa to include the teachings of Funakubo so that the nanostructured particles of the at least one infrared reflective layer have different aspect ratio, for the purpose of achieving a desired reflectivity for desired wavelengths, and to achieve a desirable haze value (see at least paragraph [0073] of Funakubo).
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a desired aspect ratio for the nanostructured particles of the at least one infrared reflective layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have the nanostructured particles of the at least one infrared reflective layer have In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 24, as best understood, Funakubo discloses an infrared reflective layer including silver nanodisks wherein the nanostructured particles of the at least one infrared reflective layer have an average diameter comprised between 1 nm and 10 µm (see at least figures 1A-2C and paragraph [0068]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus of Hasegawa to include the teachings of Funakubo so that the nanostructured particles of the at least one infrared reflective layer have an average diameter comprised between 1 nm and 10 µm, for the purpose of effectively controlling the heat ray reflectivity for an intended purpose (see at least paragraph [0068] of Funakubo).
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a desired average diameter for the nanostructured particles of the at least one infrared reflective layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have the nanostructured particles of the at least one infrared reflective layer have an average diameter comprised between 1 nm and 10 µm for the purpose of effectively controlling the heat ray reflectivity for an intended purpose (see at least paragraph [0068] of Funakubo). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al., U.S. Patent Application Publication Number 2017/0145737 A1, of record (hereafter Hasegawa) as applied to claim 19 above, and further in view of Funakubo, U.S. Patent Application Publication Number 2011/0250437 A1, of record (hereafter Funakubo) and Okazaki et al., U.S. Patent Application Publication Number 2017/0043556 A1, of record (hereafter Okazaki).
Regarding claim 25, as best understood, Funakubo discloses an infrared reflective layer including silver nanodisks wherein the nanostructured particles of the at least one infrared reflective layer have an average diameter comprised between 1 nm and 10 µm (see at least figures 1A-2C and paragraph [0068]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus of Hasegawa to include the teachings of Funakubo so that the nanostructured particles of the at least one infrared reflective layer have an average diameter comprised between 1 nm and 10 µm, for the purpose of effectively controlling the heat ray reflectivity for an intended purpose (see at least paragraph [0068] of Funakubo).
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a desired average diameter for the nanostructured particles of the at least one infrared reflective layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have the nanostructured particles of the at least one In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Further, Okazaki discloses an infrared reflective layer including silver nanodisks wherein that the thickness of the infrared reflective layer is chosen in relation to the thickness of the metal particles and the average particle diameter (see at least element 41 and paragraphs [0108], [0262]-[0282]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the apparatus of Hasegawa to include the teachings of Okazaki so that the at least one infrared reflective layer has a thickness comprised between 1 nm and 30 nm, for the purpose of achieving desired infrared reflective/shielding properties, while maintaining a desired overall thickness for the infrared reflective layer and the composite film as a whole.
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
JP 2013-228694A recited in Hasegawa (US 2017/0145737 A1) paragraph [0208] as being incorporated by reference;
JP 2013-083974 A recited in Hasegawa (US 2017/0145737 A1) paragraph [0208] as being incorporated by reference;
JP 2013-080222 A recited in Hasegawa (US 2017/0145737 A1) paragraph [0208] as being incorporated by reference;
JP 2013-080221 A recited in Hasegawa (US 2017/0145737 A1) paragraph [0208] as being incorporated by reference;
JP 2013-077007 A recited in Hasegawa (US 2017/0145737 A1) paragraph [0208] as being incorporated by reference; and
JP 2013-068945 A recited in Hasegawa (US 2017/0145737 A1) paragraph [0208] as being incorporated by reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        1/19/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872